Motion, insofar as it seeks leave to appeal from Supreme Court’s order denying reargument, dismissed upon the ground that it does not lie (see CPLR 5602); motion, insofar as it seeks leave to appeal from the Appellate Division order as against defendants Olinville Realty, LLC, Weiner Realty LLC, Pinnacle Bronx LLC and Anthony Mota, dismissed upon the ground that as to said parties, the order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal from the Appellate Division order otherwise denied. Motion to enlarge the record etc. denied.